Citation Nr: 0104636	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-06 448	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a skin disorder, 
including acne and acne scarring, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel







INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.  This appeal arises from an August 1997 
rating decision, which denied a rating in excess of 10 
percent for the veteran's service-connected skin disorder, 
including acne and acne scarring.  The Board of Veterans' 
Appeals (Board) remanded this case in November 1999 for 
additional development of the evidence, and the case has been 
returned for appellate review.  


REMAND

The November 1999 Board remand directed that additional 
medical records be obtained, and that a VA examination be 
conducted to determine the severity of the service-connected 
skin disorder.  The veteran did not respond to RO requests 
for identification of medical records or provide releases for 
the RO to obtain any non-VA medical records.  As such, no 
further action by the RO is required in this regard.  

As regards the requested VA examination, the VA medical 
facility generated a computer message that the veteran had 
known about the scheduling of a May 2000 examination since 
the previous April but failed to report for the examination 
and requested rescheduling.  

In June 2000, the veteran requested rescheduling of the 
examination at any time after July 2000.  In August 2000, the 
VA medical facility reported that a scheduled VA examination 
was cancelled because the veteran failed to report.  This 
also involved a computer generated message.  

Two problems now exist with regard to the issue on appeal.  
The claims folder does not contain a copy of a letter from 
the VA medical facility to the veteran, advising him of the 
date, time, and place to report for the VA examination.  
Further, if it were to be assumed that the veteran did indeed 
have proper notice of the VA examination, the October 2000 
supplemental statement of the case did not deny the issue on 
appeal pursuant to the provisions of 38 C.F.R. § 3.655(b) 
(2000).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should direct that the 
appropriate VA medical facility write the 
veteran a letter notifying him of the 
date, time, and place to report for a VA 
dermatological examination to determine 
the current extent of his service-
connected skin disorder.  A copy of the 
letter from the VA medical facility to 
the veteran must be obtained by the RO 
for placement in the claims folder.  

2.  If the veteran reports for the 
scheduled dermatological examination, all 
clinical manifestations of the service-
connected skin disorder should be 
described in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  As regards the 
provisions of Diagnostic Code 7806, the 
examiner must state whether the skin 
disorder involves constant exudation 
and/or constant itching, and/or extensive 
lesion and/or marked disfigurement.  He 
must further state whether the skin 
disorder is manifested by ulceration, 
and/or extensive exfoliation, and/or 
crusting, and/or systemic or nervous 
manifestations, and/or produces 
exceptional repugnance.  As to any 
scarring associated with acne, the 
examiner must identify the location and 
report whether one or more scars are 
tender, painful, ulcerated or poorly 
nourished.  As to any facial scarring 
associated with acne, the examiner must 
state whether such scarring is 
disfiguring, severely disfiguring, or 
produces complete or exceptional 
repugnant deformity or one or both sides 
of the face.  

If the veteran reports for the above 
noted VA dermatological examination, the 
RO should adjudicate the veteran's claim 
on the basis of the evidence, including 
the examination report.  If the veteran 
does not report for the scheduled 
examination, the RO should deny the 
veteran's claim under 38 C.F.R. 
§ 3.655(b) (2000).  In the event that the 
claim is adjudicated under 38 C.F.R. 
§ 3.655, the supplemental statement of 
the case furnished by the RO to the 
veteran and his representative should 
explain the denial of the claim on the 
basis of 38 C.F.R. § 3.655.  If the claim 
is reviewed on the merits, the RO should 
discuss the pertinent criteria for 
evaluating skin disorders, including acne 
and acne scarring, and then determine 
whether it may be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

